Citation Nr: 0105399	
Decision Date: 02/22/01    Archive Date: 03/02/01

DOCKET NO.  99-21 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for sleep disturbances, 
to include as due to an undiagnosed illness.

2.  Entitlement to service connection for migraine headaches, 
to include as due to an undiagnosed illness.

3.  Entitlement to service connection for right maxillary 
sinus disease, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for dermatitis, to 
include as due to an undiagnosed illness.  

5.  Entitlement to service connection for fatigue, to include 
as due to an undiagnosed illness.

6.  Entitlement to service connection for a bowel disorder, 
with diarrhea and constipation, to include as due to an 
undiagnosed illness.

7.  Entitlement to service connection for myalgia, with 
muscle pain, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from March 1988 to March 
1992 and is a recipient of the Southwest Asia Service Medal, 
with two stars.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.

The veteran also completed an appeal of a February 1996 
rating decision addressing the evaluation for his bilateral 
hearing loss.  However, in a December 1996 statement, he 
withdrew his appeal on this matter.  See 38 C.F.R. § 20.204 
(2000).



REMAND

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5107(a) 
(West 1991); The Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (relevant sections of 
which are to be codified at 38 U.S.C.A. §§ 5103A and 
5107(a)); see also Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  This duty includes securing medical records to 
which a reference has been made, as well as conducting a 
thorough and contemporaneous medical examination of the 
veteran.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1993).  If an 
examination report is incomplete, the Board must await its 
completion, or order a new examination, before deciding the 
veteran's claims.  Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992). 

In this case, the veteran has applied for service connection 
for all of the noted disabilities on the basis of an 
undiagnosed illness.  Service connection may also be 
established for a chronic disability resulting from an 
undiagnosed illness which became manifest either during 
active service in the Southwest Asia theater of operations 
during the Persian Gulf War or to a degree of 10 percent or 
more not later than December 31, 2001.  38 C.F.R. 
§ 3.317(a)(1)(i) (2000).  Signs or symptoms which may be 
manifestations of an undiagnosed illness include, but are not 
limited to, fatigue, signs or symptoms involving the skin, 
headaches, muscle pain, joint pain, neurologic signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(b) (2000).

The Board has reviewed the claims file and notes that a 
series of VA examination reports from February 1997 include 
diagnoses of migraine headaches, right maxillary sinus 
disease, and recurrent dermatitis (in remission).  The report 
of the veteran's February 1997 VA general medical examination 
indicates that his headaches "may have been elicited or 
aggravated by his tour of duty in the Persian Gulf."  Also, 
during his February 1997 VA psychiatric examination, the 
veteran complained of sleep problems and was diagnosed with 
depression.  However, beyond the one indefinite comment made 
about the veteran's headaches, there is no information 
regarding the etiology of these disorders, and no diagnoses 
were rendered in regard to his claimed fatigue, bowel 
disorder, and myalgia.

Additionally, in his October 1999 Substantive Appeal, the 
veteran indicated that he was currently receiving treatment 
at a VA facility for his claimed disorders.  It is not clear 
which VA facility is providing treatment, and this 
information, and any corresponding medical records, should be 
obtained before further VA action on these claims.

Accordingly, in order to fully and fairly adjudicate the 
veteran's claims, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
request that he provide the name of the 
VA facility currently providing treatment 
to him.  The RO should then request all 
records of medical treatment from this 
facility.  All records secured by the RO 
must be included in the veteran's claims 
file.  If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.

2.  Then, the RO should afford the 
veteran a VA examination, with an 
appropriate examiner, to determine the 
etiology, nature, and extent of his 
claimed migraine headaches, right 
maxillary sinus disease, dermatitis, 
fatigue, bowel disorder, and myalgia.  
The veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  
All necessary tests and studies should be 
performed.  Based on a review of the 
claims file and the clinical findings of 
the examination, the examiner is first 
requested to offer opinions as to whether 
the veteran's migraine headaches, right 
maxillary sinus disease, and dermatitis, 
if present, are at least as likely as not 
etiologically related to service.  The 
examiner is also requested to offer 
opinions as to whether the veteran's 
claimed fatigue, bowel disorder, and 
myalgia (1) can be attributed to known 
diagnoses, and (2) are at least as likely 
as not etiologically related to service.  
A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

3.  The RO should also afford the veteran 
a VA psychiatric examination to determine 
the etiology, nature, and extent of his 
claimed sleep disturbances.  The 
veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  
All necessary tests and studies should be 
performed.  Based on a review of the 
claims file and the clinical findings of 
the examination, the examiner is 
requested to provide an opinion as to 
whether it is at least as likely as not 
that the veteran's claimed sleep 
disturbances are related to his period of 
active service.  A complete rationale 
should be given for all opinions and 
conclusions expressed in a typewritten 
report.

4.  After completion of the above 
development, the RO should again 
adjudicate the veteran's claims for 
service connection for sleep 
disturbances, migraine headaches, right 
maxillary sinus disease, dermatitis, 
fatigue, a bowel disorder, and myalgia, 
all to include as due to an undiagnosed 
illness.  If the determination of any of 
these claims remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either factual or legal, as to 
the ultimate outcome of this case. 
The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  However, no action is 
required of the veteran until he is so notified by the RO.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


